Examiner’s Comments
Instant office action is in response to communication filed 4/27/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102/112 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102/112 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-12 and 13-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a medical management center device comprising a processor and a storage, the processor configured to executed computerized codes from the storage to perform a method, the method generating a system public key and a system private key, and generate a private key for corresponding utilizer's attributes according to the system public key, the system private key, and a set of utilizer's attributes sent by the at least one health file user access device; an electronic medical cloud storage unit configured to receive and store a privacy-protected health file ciphertext sent by the at least one health file user access device; and at least one health file user access device configured to encrypt the health file according to the system public key sent by the medical management center device to obtain the privacy-protected health file ciphertext, and/or generate the set of utilizer's attributes, and decrypt the privacy-protected health file ciphertext sent by the electronic medical cloud storage unit according to the system public key and the private key for utilizer's attributes sent by the medical management center device; the method further selecting three parameters including s and e setting an attribute domain U Z to generate the system public key PK, PK= (Ngg"YH.) and a system private key MK: MK = (hX_) : wherein G is a cyclic group whose order is a composite number N, G7 is another cyclic group whose order is a composite number N, e is a bilinear pair; N = pp12PP4 represents the product of four prime numbers P1, P2, P3 and P4 G = G X ` xGpa X G represents the Cartesian product of four subgroups GO GK 2G and G,4. 4G X G -- - is a mapping that satisfies bilinearity, non-degeneracy, and computability and that maps two elements in the cyclic group G to another element of another cyclic group 6 : is a finite set, Z = 11,2, ,N} a is a random number; aaEgZ g E3G,, XaERG,3, and Z X4,gR, Y= 4 and H=hZ” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Wang et al. (Attribute-Based Data Sharing Scheme Revisited in Cloud Computing Shulan Wang, Kaitai Liang, Joseph K. Liu, Member, IEEE, Jianyong Chen, Jianping Yu, Weixin Xie 1556-6013 (c) 2015 IEEE. DOI 10.1109/TIFS.2016.2549004) teaches “Ciphertext-policy attribute-based encryption CCP-ABE) is a very promising encryption technique for secure data sharing in the context of cloud computing. Data owner is allowed to fully control the access policy associated with his data which to be shared. However, CP-ABE is limited to a potential security risk that is known as key escrow problem whereby the secret keys of users have to be issued by a trusted key authority. Besides, most of the existing CP-ABE schemes cannot support attribute with arbitrary state. In this paper, we revisit attribute-based data sharing scheme in order to salve the key escrow issue but also improve the expressiveness of attribute, so that the resulting scheme is more friendly to cloud computing applications. We propose an improved two-party key issuing protocol that can guarantee that neither key authority nor cloud service provider can compromise the whole secret key of a user individually. Moreover, we introduce the concept of attribute with weight, being provided to enhance the expression of attribute, which can not only extend the expression from binary to arbitrary state, but also heighten the complexity of access policy. Therefore, both storage cost and encryption complexity for a ciphertext are relieved. The performance analysis and security proof show that the proposed scheme is able to achieve efficient and secure data sharing in cloud computing.” but does not teach the indicated subject matter above.
Another art of record Li et al. (US Pre-Grant Publication No: 2016/0366233 A1) teaches “The system provisions and upgrades a private cloud stack from a public cloud application. The system registers and activates installed private cloud stacks to discover names, and software packages. The system enables each private cloud stack's roles for data plane elements and activates a private cloud stack. The system receives connection request from the installed host agent to customer resource manager. The system receives host related information from host agent. The software system stores and pushes the desired state for particular host agent to the host agent. The system installs components on enterprise machine associated with role via host agent. The system configures said installed components using templates and dynamic template parameters. The system receives continuous configuration updates for the installed components and continuous heart beat messages for account manager. The system displays visual alerts via UI for any heartbeat, component install or configuration failures.” but also does not teach the indicated subject matter above.
Another art of record Zhang et al. (US Pre-Grant Publication No: 2019/0354714 A1) teaches “” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492